Citation Nr: 0411603	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  00-21 463	)	DATE
	)
	)


THE ISSUE

Whether a May 1993 Board decision which granted an effective 
date of June 4, 1986 for the grant of a 100 percent rating 
for chronic undifferentiated schizophrenia was the product of 
clear and unmistakable error.   


REPRESENTATION

Moving party represented by:  Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The moving party served on active duty from April 1973 to May 
1975.     

This matter comes before the Board on the moving party's 
motion for revision of a May 1993 Board decision on the 
grounds of clear and unmistakable error (CUE).  The 
underlying claim arose from the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In an August 2001 Board decision, the Board determined that 
there was no CUE in the May 1993 Board decision and the 
motion for revision was denied.  The moving party appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a July 2002 Order, the Court 
granted a Joint Motion for Remand, vacated the August 2001 
Board decision, and remanded the case to the Board for 
readjudication consistent with the motion.  The basis of the 
Joint Motion for Remand was that the Board, in the August 
2001 decision, failed to consider the issue of entitlement to 
a total rating based upon unemployability due to service-
connected disabilities (TDIU) and the Board should address 
the TDIU finding in the May 1993 Board decision that the TDIU 
issue was moot.  The Joint Motion for Remand indicated that 
the Board must provide adequate reasons and bases in reaching 
its decision regarding the issue of entitlement to TDIU prior 
to June 4, 1986.  


FINDINGS OF FACT

1.  A May 1993 Board decision granted an effective date of 
June 4, 1986 for the grant of a 100 percent rating for 
chronic undifferentiated schizophrenia under Diagnostic Code 
9204 and determined that the issue of entitlement to TDIU was 
moot.  

2.  The Board's decision of May 1993 was supported by 
evidence then of record; it is not shown that the correct 
facts as they were known at the time were not before the 
Board or that the applicable statutory and regulatory 
provisions existing at that time were ignored or incorrectly 
applied.



CONCLUSION OF LAW

The May 1993 Board decision is not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400-20.1411 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126) and 
amended by Pub. L. 108-183, 117 Stat. 2651 (Dec. 16, 2003), 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations that implement the VCAA are codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to motions 
for revision of a Board decision on the grounds of CUE.  
Livesay v. Principi, 15 Vet. App. 165 (2001). 

Pertinent Law and Regulations

CUE Law and Regulations 

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2003).  Pursuant to 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions which fail to comply with the requirements 
set forth in this paragraph shall be dismissed without 
prejudice to refiling under this subpart.  38 C.F.R. 
§ 20.1404(b) (2003).  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2003), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory 
and regulatory provisions extant at the time were 
incorrectly applied. 

(b)  Record to be reviewed.  (1) General.  Review for 
clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed 
when that decision was made.  (2) Special rule for Board 
decisions issued on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes 
relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such 
record was transferred to the Board for review in 
reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.

(c)  Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must have 
been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not clear and 
unmistakable error. (1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application 
of a statute or regulation where, subsequent to the 
Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.

The regulatory definition of CUE is based on prior rulings of 
the Court.  See 63 Fed. Reg. 27534, 27536 (1998).  Therefore, 
the Board is permitted to seek guidance as to the existence 
of CUE in prior Board decisions based on years of prior Court 
decisions regarding CUE, such as Fugo v. Brown, 6 Vet. App. 
40 (1993).  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  "It must always be remembered that CUE 
is a very specific and rare kind of 'error.'"  Fugo, 6 Vet. 
App. at 43.  

Law and Regulations in effect at the time of the May 1993 
Board decision

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase would be the date of receipt of the claim or the 
date entitlement arose, whichever was the later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (1992).  For 
increases in disability compensation, the effective date 
would be the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred if 
a claim was received within one year from such date, 
otherwise, the effective date would be the date of receipt of 
the claim.  38 C.F.R. § 3.400(o) (1992). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151 (a) 
(1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant...may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(1992).  

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of the claim 
or the date the entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Once a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
a report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services will be accepted as an 
informal claim for an increased benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  38 C.F.R. § 3.157(a),(b) (1992).  

Regarding evidence from a private physician or layman, the 
date of receipt of such evidence will be accepted when the 
evidence furnished by or on behalf of the claimant is within 
the competence of the physician or layperson and shows 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2) (1992).   

Chronic undifferentiated schizophrenia was evaluated pursuant 
to the criteria found in Diagnostic Code 9204 of the Schedule 
and the General Rating Formula for Psychotic Disorders.  
38 C.F.R. § 4.132 (1992).  Under those criteria, a rating of 
100 percent was warranted where the evidence showed active 
psychotic manifestations of such extent, severity, depth, 
persistence, or bizarreness as to produce total social and 
industrial inadaptability.  A rating of 70 percent was 
warranted where the evidence showed psychosis with lesser 
symptomatology such as to produce severe impairment of social 
and industrial adaptability.  38 C.F.R. § 4.132 (1992). 

The terms "severe" was not defined in the Schedule.  Rather 
than applying a mechanical formula, the Board was required to 
evaluate all of the evidence to the end that its decisions 
were "equitable and just."  38 C.F.R. § 4.6 (1992).  The use 
of terminology such as "mild" or "severe" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, was not dispositive of an issue.  All evidence was 
to be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1992).

Where there was a question as to which of two evaluations 
were to be applied, the higher evaluation was to be assigned 
if the disability picture more nearly approximated the 
criteria required for that rating.  Otherwise, the lower 
rating was to be assigned.  38 C.F.R. § 4.7 (1992).

Analysis

The moving party contends that the May 18, 1993 Board 
decision failed to consider the records of the Social 
Security Administration (SSA) which, he contends, show that 
he was unemployable and entitled to a 100 percent rating 
under Diagnostic Code 9204 prior to June 4, 1986.  The moving 
party also argues that the Board, in the May 1993 decision, 
failed to consider the evidence of record.   

The Board will examine the evidence that was of record at the 
time of the May 18, 1993 Board decision, in light of the then 
existing law, to determine whether that decision was clearly 
and unmistakably erroneous. 

That evidence shows that an April 1985 rating decision 
assigned a 70 percent rating for schizophrenia, 
undifferentiated type, following a temporary total rating 
based upon hospitalization for that disorder.  The April 1985 
rating decision implemented a February 1985 Board decision 
that assigned a 70 percent rating to the service-connected 
schizophrenia.  The moving party did not file a notice of 
disagreement to that decision and did not perfect an appeal 
of that decision.  That decision is therefore final.  
38 U.S.C.A. § 7105(c) (West 1991).

In a statement received in August 1985, the moving party's 
ex-spouse requested an apportionment of the moving party's 
benefits.  In October 1985, the moving party submitted a 
statement regarding dependent parents.  In statements 
received in December 1985 and March 1986, the moving party 
discussed the apportionment issue.  In December 1985, SSA 
records were received.  The SSA records indicated that amount 
of SSA benefits the moving party's daughter received.  The 
SSA records do not make any mention of the moving party's 
schizophrenia.  These documents cannot be construed as 
informal claims because these documents do not identify the 
benefit sought, which would be increased benefits for 
schizophrenia.  See 38 C.F.R. § 3.151 (1992).    

The Board has considered whether any of the evidence received 
within the one-year appeal period after the April 1985 rating 
decision constituted new and material evidence so as to 
prevent that decision from becoming final.  See Muehl v. 
West, 13 Vet. App. 159, 161-162 (1999) (interpreting 38 
C.F.R. 3.156(b)).  All of the evidence pertained to the 
apportionment claim.  Because these records make no mention 
of schizophrenia or another service connected disability, 
they were not relevant to the evaluation of schizophrenia and 
were not new and material.

The moving party did not file a formal claim for an increased 
rating subsequent to that April 1985 rating decision.  
However, he was scheduled for an examination on June 4, 1986, 
under the special review program for service-connected 
schizophrenia.  In the May 1993 decision, the Board assigned 
an effective date of June 4, 1986 for the award of a 100 
percent rating for the service-connected schizophrenia based 
upon the findings of the June 4, 1986 VA examination.  

In the May 1993 decision, the Board determined that the June 
4, 1986 VA psychiatric examination established that due to 
the service-connected chronic undifferentiated schizophrenia, 
the veteran had a poor level of functioning, was not always 
able to take care of his personal needs, required 
supervision, and had a severe degree of personality 
deterioration.   

The Board found that the June 4, 1986 examination was both 
the date of the informal claim for an increase and the date 
as of which it was factually ascertainable that the criteria 
for a 100 percent rating under Diagnostic Code 9204 were met.  
See 38 C.F.R. § 3.157 (1992) (the date of the VA examination 
report is accepted as the date of receipt of the claim).  

The Board reviewed the evidence of record at the time of the 
May 1993 decision to determine whether an informal claim was 
filed prior to June 4, 1986.  VA is required to identify and 
act on informal claims for benefits.  38 C.F.R. § 3.155(a); 
see Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
Review of the record shows that was no other document 
received during that time period which could be construed as 
an informal claim for increased benefits.  Review of the 
evidence which was part of the record at the time of the May 
1993 Board decision shows that in a statement by the moving 
party's representative, received in October 1985, the 
representative did not raise the issue of increased benefits.  

The moving party contends that there was CUE in the May 1993 
Board decision because the moving party had been receiving 
SSA benefits since March 1977.  The moving party argues that 
the SSA decision to grant benefits was based upon VA 
treatment records and the VA should have considered the SSA 
decision and the records.  The moving party asserts that the 
Board, in the May 1993 decision, should have granted the 100 
percent rating under Diagnostic Code 9204 earlier than June 
4, 1986.  

The evidence of record at the time of the May 1993 Board 
decision establishes that the moving party was receiving 
Social Security disability benefits and had been receiving 
such benefits since at least January 1981.  It appears that 
the VA failed to fulfill its duty to assist because it failed 
to obtain the SSA records.  The VA's failure to fulfill the 
duty to assist is not CUE.  See 38 C.F.R. § 20.1403. 

While the record before the Board disclosed that the veteran 
was receiving Social Security benefits, the record did not 
disclose that the award was based upon the service-connected 
schizophrenia, or the combination of his service connected 
disabilities.

Assuming for the sake of argument that the Social Security 
records did disclose receipt of benefits based on the service 
connected psychiatric disability in 1977, the effective date 
of the award would still be the date of the claim for 
increase.  Under applicable laws and regulations, if an 
increase in disability occurred more than one year prior to 
the claim, the increase is effective the date of claim.  38 
U.S.C.A. 5110(b)(2) (West 1991); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998).

In this case the date of claim was June 4, 1986.  

The Board's findings as to the effective date of the 100 
percent award in the May 1993 decision are plausible findings 
based upon the evidence of record and plausible application 
of the extant law.  There is ample medical evidence of record 
that supports the findings of fact and conclusions of law.  
The medical evidence establishes that the criteria for a 100 
percent rating under Diagnostic Code 9204 were met on June 4, 
1986, the date of the VA examination.  

The evidence of record at the time of the May 1993 decision 
established that the moving party was receiving SSA benefits 
but the evidence did not show the reason for the award of SSA 
benefits.  The SSA decision and supporting medical evidence 
were not part of the record at the time of the decision in 
May 1993.  Thus, it was plausible for the Board to give the 
June 4, 1986 VA examination report more weight than the 
evidence showing that the moving party was receiving SSA 
benefits.  The dispute the moving party has with the Board's 
May 1993 decision constitutes a disagreement with the 
weighing of the evidence as the moving party contends that he 
should have received a 100 percent rating from VA because he 
was receiving disability benefits from the SSA.  A 
disagreement as to how the facts were weighed or evaluated 
cannot constitute CUE.  

The Board essentially found that the evidence prior to June 
4, 1986 did not show that the moving party met the criteria 
for entitlement to a 100 percent rating for schizophrenia, 
despite that the moving party had submitted evidence showing 
that he was receiving disability benefits from the SSA.  
While the moving party may have been receiving disability 
benefits from the SSA based upon unemployability, the laws 
and regulations upon which awards of disability benefits from 
the SSA are based are quite different from those administered 
by VA. 

The moving party argues that there is CUE in the May 1993 
Board decision because entitlement to TDIU was not granted 
prior to June 4, 1986.  The moving party argues that 
entitlement to TDIU should have been granted based upon his 
SSA award.

In the May 1993 decision, the Board found that the moving 
party's application for entitlement to TDIU was received in 
February 1987.  The May 1993 Board decision also noted, in 
the introduction portion of the decision, that the case 
originally included a claim for entitlement to TDIU prior to 
May 6, 1988.  Subsequent to the Board's 1993 decision, VA's 
General Counsel held that: No additional monetary benefit 
would be available in the hypothetical case of a veteran 
having one service-connected disability rated 100-percent 
disabling under the rating schedule and another, separate 
disability rated totally disabling due to individual 
unemployability under 38 C.F.R. § 4.16(a).  VAOPGCPREC 6-99, 
64 Fed. Reg. 52375(1999).  Thus assuming that there was no 
TDIU claim prior to June 4, 1986, the Board was correct in 
finding the TDIU claim to be moot.

In determining whether there was an earlier claim the Board 
is required to determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, 
regardless of whether the claim is specifically labeled as a 
claim for the benefit.  Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  However, an "informal claim must 
identify the benefit sought."  Id (citing 38 C.F.R. § 
3.155(a) (2003)).  The Federal Circuit has elaborated that 
VA, "has a duty to fully and sympathetically develop the 
veteran's claim to its optimum in order to determine if an 
informal claim had been raised.  With respect to all pro se 
pleadings, ... VA [must] give a sympathetic reading to the 
veteran's filings by determining all potential claims raised 
by the evidence, applying all relevant laws and regulations.  
Szemraj v. Principi, 357 F.3d 1370 (2004); see also Moody v. 
Principi,  360 F.3d 1306 (2004). 

As discussed above, the evidence received prior to June 4, 
1986 and after the final Board and RO decisions, did not 
report increased disability from the service connected 
psychiatric disability, or that the disability caused the 
veteran to be unemployed.  

In the May 1993 Board decision, the correct facts were before 
the Board and the Board correctly applied the law and 
regulations as to entitlement to a TDIU.  The Board's finding 
in the May 1993 decision that the issue of TDIU was moot was 
a plausible application of the extant law and facts.  Any 
error in not providing reasons and bases for the finding that 
the issue of entitlement to TDIU was moot, was not CUE.  The 
result would have been the same in the May 1993 Board 
decision had the Board provided reasons and bases for the 
conclusion that the TDIU issue was moot.  

Review of the record at the time of the May 1993 Board 
decision shows that entitlement to TDIU was denied in a March 
1983 rating decision.  The moving party was notified of this 
decision in May 13, 1983 and he did not appeal.  Thus, this 
decision became final.  38 U.S.C.A. § 7105 (West 1991).  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2003) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, at 1380.  In 
Szemraj and Moody the Federal Circuit gave retroactive effect 
to its holding in Roberson, and applied it to claims based on 
CUE.  

The record between March 1983 and June 4, 1986 does not 
contain any new report that the service-connected disability 
caused unemployability.  The December 1985 report of receipt 
of Social Security benefits does not satisfy the Roberson 
requirements for a TDIU claim, because the veteran had not 
made a claim for increase.  In other words Roberson element 
(2) was missing.

In the May 1993 Board decision, the Board construed the June 
4, 1986 VA examination report as an informal claim for an 
increased rating for schizophrenia and an informal claim for 
entitlement to TDIU.  See 38 C.F.R. § 3.157(a) (1992).  The 
moving party's formal claim for entitlement to TDIU was 
received in February 1987.  The evidence of record at the 
time of the May 1993 rating decision shows that on the date 
of the VA examination, June 4, 1986, it was factually 
ascertainable that a 100 percent evaluation total schedular 
evaluation under Diagnostic Code 9204 was warranted.    

Review of the evidence which was part of the record at the 
time of the May 1993 Board decision shows that a formal or 
informal claim for TDIU was not received within the time 
period from March 1983, the date of the last final decision, 
to June 4, 1986.  The Board has reviewed the documents 
submitted by the moving party during that time period and no 
formal or informal claims were filed.  Review of the record 
shows that in statements received in February 1984, May 1984, 
and July 1983, the moving party inquired as to the status of 
his claim for an increased rating for schizophrenia.  He did 
not raise entitlement to TDIU or allege he was unemployable 
due to schizophrenia.  In July 1983, treatment records from 
Dr. C. were received.  These records show that the moving 
party was being treated for a psychiatric disorder and he was 
on medication.  The records do not discuss the issue of 
unemployability.  

In statements by the moving party's representative, received 
in July 1983, May 1984, and October 1985, the representative 
does not mention employment.  In an August 1985 statement, 
the moving party's ex-spouse requested an apportionment of 
the moving party's benefits.  In October 1985, the moving 
party submitted a statement of dependent parents.  In 
statements dated in December 1985 and March 1986, the moving 
party discussed the apportionment issue.  These documents 
cannot be construed as informal or formal claims for 
entitlement to TDIU since these documents do not identify the 
benefit sought.  38 C.F.R. § 3.151 (1992).  Even informal 
claims must identify the benefits sought.  Id.  

Review of the evidence of record at the time of the May 1993 
Board decision shows that under the law and regulations 
existing at that time entitlement to TDIU may be assigned one 
year prior to the date of receipt of the formal application 
for TDIU.  38 C.F.R. § 3.400 (1992).  The moving party's 
formal application for TDIU was received in February 1987.  
The Board has reviewed the evidence of record to determine 
whether the moving party was entitled to TDIU from February 
1986.  The evidence of record at the time of the May 1993 
Board decision does not establish that the moving party was 
entitled to TDIU from February 1986.  The medical evidence of 
record shows that on June 4, 1986, the date of the VA 
examination, it was factually ascertainable that the moving 
party was unemployable due to the schizophrenia.  The medical 
evidence of record, at the time of the May 1993 Board 
decision did not establish that from February 1986 to June 4, 
1986, the moving party was unemployable as a result of the 
service-connected schizophrenia.  For the time period of 
February 1986 to June 3, 1986, there was no medical evidence 
of record establishing that the moving party was unemployable 
due to the service-connected schizophrenia.  The Board notes 
that in a December 1982 psychiatric evaluation report, Dr. C. 
indicated that the moving party was unemployable due to the 
schizophrenia.  However, VA considered this medical evidence 
in the March 1983 rating decision that denied entitlement to 
TDIU.  As discussed above, the March 1983 rating decision 
became final.  In order for the moving party to be awarded an 
effective date based on an earlier claim, he has to show CUE 
in the prior denial of that claim.  
 
Lastly, the Board finds that it is not entirely clear if the 
Board, in the May 1993 Board decision, considered the 
documents in Spanish.  If such documents were not translated 
and considered at the time of the May 1993 decision, this is 
error.  However, this error is not CUE since the result of 
the May 1993 decision would not have been manifestly 
different had the documents been considered.  The Board has 
translated these documents, and the translations do not show 
an earlier claim for increase or TDIU. 

Some of the translated records are legal documents relating 
to the moving party's divorce.  These documents were 
submitted in December 1985, and do not mention schizophrenia 
or TDIU.  Such documents cannot be considered to be informal 
claims for entitlement to increased benefits or TDIU because 
such documents did not identify any compensation benefits.  

Some of these documents are private treatment records.  These 
documents were received in July 1983.  These treatment 
records, by Dr. C., do not discuss employment.  Thus, these 
documents do not provide a basis for finding a claim for TDIU 
prior to June 4, 1986.  As noted above, an informal claim 
must identify the benefit sought.  See 38 C.F.R. § 3.151.  
These documents were considered at the time of the February 
1985 Board decision and the April 1985 rating decision that 
assigned a 70 percent rating to the schizophrenia.  
Therefore, these documents cannot be construed as an informal 
claim for increased benefits.  The Board also notes that Dr. 
C. had submitted a statement in English and in this 
statement, he summarized the moving party's treatment.  This 
statement was considered at the time of the May 1993 Board 
decision.   

Some of these documents are lay statements from business 
people in the moving party's community.  In these statements, 
the various businessmen and women indicate that they would 
not hire the moving party due to his nervous disorder.  These 
statements do not change the outcome of the May 1993 Board 
decision because the statements pertain to the period after 
June 4, 1986.  The statements were submitted in April 1987 
and March 1990 and make no mention of the veteran's 
employment prior to June 4, 1986.  

For the above reasons, the Board finds that the May 1993 
Board decision was adequately supported by the evidence then 
of record and that the statutory and regulatory provisions 
that existed at the time of the May 1993 decision were 
correctly applied.  Therefore, the Board concludes that the 
May 1993 decision did not contain CUE.  See 38 U.S.C.A. 
§ 7111; 38 C.F.R. §§ 20.1403-20.1411.  The motion is 
accordingly denied. 


ORDER

May 1993 Board decision that granted an effective date of 
June 4, 1986 for the grant of a 100 percent rating for 
chronic undifferentiated schizophrenia was not the product of 
clear and unmistakable error.   



                       
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



